            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 1 of 41



 1                                                                    The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
        BOMBARDIER, INC.,                                   NO.    2:18-cv-01543-JLR
11
                 Plaintiff,
12
                 v.
13
        MITSUBISHI AIRCRAFT CORPORATION,                    DECLARATION OF
14
        MITSUBISHI AIRCRAFT CORPORATION                     JACOB P. FREEMAN
15      AMERICA INC., AEROSPACE TESTING
        ENGINEERING & CERTIFICATION INC.,
16      MICHEL KORWIN-SZYMANOWSKI,
        LAURUS BASSON, MARC-ANTOINE
17      DELARCHE, CINDY DORNÉVAL, KEITH
        AYRE, AND JOHN AND/OR JANE DOES
18
        1-88,
19
                 Defendants.
20

21          I, Jacob P. Freeman, declare as follows:

22          1.        I am an associate with the firm Savitt Bruce & Willey LLP, and I am one of the

23   attorneys responsible for the representation of Defendants Keith Ayre and Marc-Antoine

24   Delarche in this matter. I am competent to testify and make this declaration based on personal

25   knowledge and conversations with Messrs. Ayre and Delarche.

26

27
                                                                         SAVITT BRUCE & WILLEY LLP
      DECLARATION OF JACOB P. FREEMAN - 1
                                                                         1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 2 of 41



 1          2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from

 2   Bombardier, Inc.’s 2016 financial report, obtained from Bombardier’s website:

 3   <https://ir.bombardier.com/en/financial-reports/all-reports#>.

 4          3.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from

 5   Bombardier, Inc.’s 2018 financial report, obtained from Bombardier’s website:

 6   <https://ir.bombardier.com/en/financial-reports/all-reports#>.

 7          4.      Attached hereto as Exhibit 3 is a true and correct copy of an English translation

 8   of Exhibit N to Plaintiff Bombardier Inc.’s First Amended Complaint. The body of the email

 9   contained in the original Exhibit N is in French; my office directed a certified translator to

10   translate that email from French to English. The translator’s Certificate of Accuracy is included

11   in Exhibit 3 hereto.

12          5.      Attached hereto as Exhibit 4 is a true and correct copy of email correspondence

13   between counsel for Mr. Ayre and Mr. Delarche, and counsel for Bombardier, dated April 2

14   through April 4, 2019.

15          6.      Bombardier did not serve the eleven documents that are the subject of its current

16   Updated Motion for Preliminary Injunction on Mr. Ayre and Mr. Delarche when it served its

17   original motion for preliminary injunction, and it indicated that it would do so only if they

18   agreed to be bound by the stipulated protective order negotiated and agreed to by the previously

19   served defendants. (Ex. 4, at 3.) Counsel for Mr. Ayre and Mr. Delarche offered to enter into a

20   confidentiality agreement regarding those documents for the purposes of responding to

21   Bombardier’s motion, but we declined to agree to a protective order that raised serious

22   concerns. (Id. at 2.) (The protective order in place raises, e.g., due process concerns for these

23   two individual defendants who themselves would be denied access to evidence that is being

24   used against them under that order.) Bombardier declined to discuss a separate confidentiality

25   agreement and refused to provide to Mr. Ayre and Mr. Delarche, or their counsel, the eleven

26   documents at issue in its Motion. (Id. at 1.)

27
                                                                          SAVITT BRUCE & WILLEY LLP
      DECLARATION OF JACOB P. FREEMAN - 2
                                                                          1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                         Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
             Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 3 of 41



 1            7.       In its Motion for Preliminary Injunction against MITAC America and the

 2   AeroTEC defendants (ECF No. 4) and its Updated Motion for Preliminary Injunction against

 3   those same defendants (ECF No. 145), Bombardier cites Exhibits A through J to the Burns

 4   Declaration and Exhibit A to the Tidd Declaration. However, Bombardier does not cite those

 5   exhibits in its Updated Motion for Preliminary Injunction against Mr. Ayre and Mr. Delarche

 6   (and MITAC) (ECF No. 146).1 Instead, in its Motion against Mr. Ayre and Mr. Delarche,

 7   Bombardier cites to, and relies upon, the testimony in the Burns and Tidd declarations that

 8   purport to summarize what these documents say. (Compare ECF No. 4, at 5:12–13, and ECF

 9   No. 145, at 5:1–2 [citing Burns Decl. “¶¶ 3-7 and supporting exhibits A and B thereto”], with

10   ECF No. 146, at 4–6 [not citing either Burns Decl. ¶¶ 3–7 or its Exs. A & B]; compare ECF

11   No. 4, at 6:1–2, and ECF No. 145, at 5:16–17 [citing “Burns Decl., ¶¶ 8-20 and Exs. C-H

12   thereto”], with ECF No. 146, at 5:17 [citing “Burns Decl., Dkt. # 5, ¶¶ 8-20” only]; compare

13   ECF No. 4, at 6:13–14, and ECF No. 145, at 5:26–6:1 [citing Burns Decl. “¶¶ 21-25 and Exs.

14   I-J”], with ECF No. 146, at 4–6 [not citing either Burns Decl. ¶¶ 21–25 or its Exs. I & J];

15   compare ECF No. 4, at 6:24–25, and ECF No. 145, at 6:8–9 [citing Tidd Decl. “¶¶ 2-7,

16   Ex. A.”], with ECF No. 146, at 4–6 [not citing either Tidd Decl. ¶¶ 2–7 or its Ex. A]; compare

17   ECF No. 4, at 14:26–15:1, and ECF No. 145, at 13:16 [citing “Burns Decl., Exs. A-J; Tidd Decl.,

18   Ex. A”], with ECF No. 146, at 11:20–21 [citing “Burns Decl., Dkt. # 5, ¶¶ 5, 11, 14, and 23;

19   Tidd Decl., Dkt. # 7, ¶ 5”].)

20            I declare under penalty of perjury under the laws of the United States that the foregoing

21   is true and correct.

22            DATED this 13th day of May, 2019.

23

24                                                               s/Jacob P. Freeman
                                                              Jacob P. Freeman
25

26
     1
27    Bombardier similarly did not cite any of the exhibits to the Burns and Tidd declarations in its original Motion for
     Preliminary Injunction against Mr. Ayre and Mr. Delarche (and MITAC). (See ECF No. 123, at 4–6, 13).
                                                                                     SAVITT BRUCE & WILLEY LLP
      DECLARATION OF JACOB P. FREEMAN - 3
                                                                                     1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                                    Seattle, Washington 98101-2272
                                                                                             (206) 749-0500
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 4 of 41




           EXHIBIT 1
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 5 of 41




                                                      2016
                                 Financial Report


                                                     Fiscal Year Ended
                                                       December 31, 2016
                 Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 6 of 41

We are the world’s leading manufacturer of both planes and trains, operating under four reportable segments:
Business Aircraft, Commercial Aircraft, Aerostructures and Engineering Services and Transportation. We are
providing more efficient, sustainable and enjoyable transportation solutions. Our products, services, and most
of all, our 66,000 dedicated and highly skilled employees are what makes us a global leader in mobility and
innovation. As at the date of this report, we have 73 production and engineering sites in 29 countries and a
worldwide network of service centres.


                                                            Business Aircraft
                                                            Designs and manufactures industry-leading                      Revenues(1)
                                                            business jets and offers, when combined, the most              $5.7 billion
                                                            comprehensive product portfolio of all business
                                                                                                                           Order backlog(2)
                                                            aircraft manufacturers. Business Aircraft also provides
                                                                                                                           $15.4 billion
                                                            world-class aftermarket services for its expertly
                                                            engineered Learjet, Challenger and Global aircraft             Employees(3)
                                                            with more than 60 service and maintenance facilities           9,400
                                                            around the world.



                                                            Commercial Aircraft
                                                            Designs and manufactures a broad portfolio of                  Revenues(1)
                                                            commercial aircraft in the 60- to 150-seat market              $2.6 billion
                                                            segments, including the Q400 turboprop, the CRJ700,
                                                                                                                           Order backlog,
                                                            CRJ900 and CRJ1000 regional jets as well as the
                                                                                                                           in units(1)
                                                            only aircraft optimized for the 100- to 150-seat market
                                                                                                                           436
                                                            segment, the C Series single-aisle aircraft. Commercial
                                                            Aircraft provides aftermarket services for these aircraft      Employees(3)
                                                            as well as for the 20- to 59-seat range category.              5,350



                                                            Aerostuructures and
                                                            Engineering Services                                           Revenues(1)
                                                            Designs and manufactures complex metallic and                  $1.5 billion
                                                            advanced composite aircraft structural components
                                                                                                                           External order
                                                            for original equipment manufacturers, including
                                                                                                                           backlog(2)
                                                            fuselages, wings and engine nacelles. It also provides
                                                                                                                           $42 million
                                                            aftermarket component repair and overhaul, as well
                                                            as other engineering services for both internal and            Employees(3)
                                                            external clients.                                              10,000



                                                            Transportation
                                                            Provides the most comprehensive product range                  Revenues(1)
                                                            and services offering in the rail industry. Covers             $7.6 billion
                                                            the full spectrum of rail solutions, ranging from
                                                                                                                           Order backlog(2)
                                                            complete trains to subsystems, services, system
                                                                                                                           $30.1 billion
                                                            integration, signalling and e-mobility solutions.
                                                                                                                           Employees(3)
                                                                                                                           37,150




All amounts in this financial report are in US dollars unless otherwise indicated.
(1)
    For fiscal year 2016. (2) As at December 31, 2016. (3) As at December 31, 2016, including contractual and inactive employees. Some 4,100
Product Development Engineering, Corporate office and other employees are not allocated to a reportable segment.
               Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 7 of 41

UNLEASHING VALUE
THROUGH SOLID EXECUTION
After having successfully de-risked Bombardier in 2016, our focus is shifting to
building earnings power and generating stronger free cash flow. All elements are
in place to execute our plan and early results clearly show that we are on the right
path to achieve our 2020 goals and create sustainable value for our shareholders.


Dear Shareholders,

Over the past year, we made great progress                               Bombardier, which is to build the most advanced
executing our turnaround plan and setting a                              planes and trains in the world; to create value for
strong foundation for the future. From a financial                       our customers; to be the market leader in each
performance perspective, we delivered high                               of our business segments; and to deliver
quality results, exceeding our commitments. We                           superior value to our shareholders in any market
also de-risked our business by strengthening our                         environment.
balance sheet and achieving our program
milestones. And finally, we took the hard actions                        The milestones achieved by the Bombardier
necessary to put our turnaround plan in full                             team in 2016 both demonstrate the early
motion and position Bombardier to deliver strong                         benefits of our turnaround plan and highlight the
growth in 2017 and beyond.                                               clear path we are on to realize our goals and
                                                                         vision. Among the most notable
I am incredibly proud of what the Bombardier                             accomplishments were:
team accomplished in 2016 and very excited
about the opportunities ahead of us to fully                             •    Achieving High Quality Financial
unleash the value of the Bombardier portfolio.                                Results: We delivered full-year results
                                                                              above our EBIT and free cash flow(1)
As we look to the future, we see tremendous                                   guidance ranges; we exceeded our margin
value creation opportunities across Bombardier.                               targets in Transportation, Business Aircraft
We have four strong franchises that are well                                  and Commercial Aircraft; and our year-over-
positioned in growth markets. Our rail business                               year cash performance has improved by
has one of the broadest and newest product                                    almost $800 million.
offerings in the industry. We have one of the
best business aircraft franchises in the world,                          •    Successfully De-Risked the
and will be introducing new class defining                                    Business: We successfully completed the
aircraft with the Global 7000 and Global 8000                                 first and critical de-risking phase of our
program. Our commercial aircraft business has                                 turnaround plan. By closing the CDPQ and
tremendous growth opportunities with the new                                  Government of Québec equity investments,
C Series aircraft family and we have world-class                              extending our credit facilities and refinancing
research, design and manufacturing capabilities                               $1.4 billion of senior notes and extending
in our Aerostructures business and Engineering                                their maturity dates to 2021, we have
organization.                                                                 secured the liquidity necessary to fully
                                                                              execute the final two phases of our
With the continued disciplined execution of our                               turnaround plan: building earnings and cash
turnaround plan, we are confident in our ability                              flow, and starting in 2019, to de-leverage our
to unlock Bombardier’s full potential and achieve                             balance sheet.
our 2020 goals. We are equally confident in our
ability to achieve our long-term vision for




(1)
      Non-GAAP financial measure. Refer to the Non-GAAP financial measures section for a definition of this metric.


                                               BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2016 1
                   Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 8 of 41

    •       Delivering Strong Program                                          In closing, 2016 was a year of great progress. Of
            Execution: From a program execution                                course, this progress reflects the dedication,
            perspective, 2016 was a remarkable year.                           hard work and willingness of 66,000 employees
            We completed the certification of both                             around the world to embrace change and
            C Series aircraft models; we greatly                               support our turnaround plan. On behalf of all our
            improved the quality of our backlog with the                       shareholders, I thank our employees for their
            Air Canada and Delta contracts; and we                             many contributions and for making our vision
            successfully placed both C Series models                           possible.
            into service, with outstanding in-service
            performance and reliability. The Global 7000                       And while we are proud of our progress, we also
            business jet also achieved its first flight with                   know that we are still less than half-way through
            a high level of maturity demonstrating that                        our turnaround plan. We know there is still much
            the lessons learned from the C Series are                          more work ahead of us. We fully understand that
            being fully captured.                                              we need to continue to reduce costs, further
                                                                               leverage our scale, meet our program
    •       Placing our Transformation in Full                                 milestones, accelerate the creation of true
            Motion: Bombardier ended 2016 with our                             centres of excellence and seize all growth
            operations transformation in full motion. The                      opportunities. Simply put, we need to continue to
            actions taken, including launching two major                       execute our financial plan and meet our
            restructuring initiatives to reduce costs and                      customer commitments.
            improve efficiencies in our own
                                                                               We clearly recognize that our customers have
            manufacturing facilities and across our
                                                                               made us leaders in each of our segments. They
            supply chain, have put us on track to deliver
                                                                               have choices and how we perform determines
            a 3% EBIT margin improvement by 2020.(1)
                                                                               whether they will continue to choose us in the
            We also demonstrated our disciplined
                                                                               future. We are grateful for the confidence and
            approach to working capital management
                                                                               trust they have placed in Bombardier in the past
            and capital allocation, which will support
                                                                               year, and are committed to finding better, faster
            cash generation well into the future.
                                                                               and more efficient ways to deliver value and
                                                                               support their success in 2017 and in the years
    With the business stabilized and a clear strategy
                                                                               ahead.
    in place, we begin 2017 with powerful
    momentum and a clear focus on growing                                      With respect to our financial targets, we reaffirm,
    revenues and earnings. Over the next four                                  with increased confidence, the goals established
    years, we expect our revenues to grow                                      when we launched our turnaround plan in the fall
    significantly as we (i) reap the benefits of the                           of 2015, including growing revenues to
    large aerospace investments we’ve made over                                $25 billion, EBIT margins of 7-8%, and
    the past few years, (ii) execute on our $30 billion                        generating sustainable free cash flows between
    rail backlog and (iii) capture additional value                            $750 million and $1 billion by 2020.(1) As we
    related to servicing large installed fleets in both                        demonstrated with our performance this year,
    our rail and aerospace businesses, which                                   we have the right team, the right strategy and
    include approximately 7,000 aircraft in service                            the ability to execute and deliver on these
    and more than 100,000 train cars in operation.                             commitments.
    Combining these growth opportunities with our
    new lower cost structure will allow us to deliver
    powerful earnings acceleration and strong free
    cash flow generation.

                                                                                    Alain Bellemare
                                                                                    President and Chief Executive Officer




    (1)
          Please refer to the Guidance and forward-looking statements section in Overview for the forward-looking disclaimer. Also refer to
          the Strategic priorities section in Overview for the assumptions related to the forward-looking statements.


2 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2016
               Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 9 of 41


               BOMBARDIER INC.
      MANAGEMENT’S DISCUSSION AND ANALYSIS
                     For the fiscal year ended December 31, 2016
                                                                                                                         PAGE
OVERVIEW                                                                                                                   5

BUSINESS AIRCRAFT                                                                                                          40

COMMERCIAL AIRCRAFT                                                                                                        56

AEROSTRUCTURES AND ENGINEERING SERVICES                                                                                    75

TRANSPORTATION                                                                                                             83

OTHER                                                                                                                      100


All amounts in this report are expressed in U.S. dollars, and all amounts in the tables are in millions of U.S. dollars, unless
otherwise indicated.

This MD&A is the responsibility of management and has been reviewed and approved by the Board of Directors of
Bombardier Inc. (the “Corporation” or “Bombardier”). This MD&A has been prepared in accordance with the requirements of
the Canadian Securities Administrators. The Board of Directors is responsible for ensuring that we fulfill our responsibilities
for financial reporting and is ultimately responsible for reviewing and approving the MD&A. The Board of Directors carries out
this responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and is
comprised entirely of independent and financially literate directors. The Audit Committee reports its findings to the Board of
Directors for its consideration when it approves the MD&A and financial statements for issuance to shareholders.

The data presented in this MD&A is structured by reportable segment: Business Aircraft, Commercial Aircraft, Aerostructures
and Engineering Services and Transportation, which is reflective of our organizational structure effective as of
January 1, 2015.

The results of operations and cash flows for the fourth quarter are not necessarily indicative of the results of operations and
cash flows for the full fiscal year.

IFRS and non-GAAP measures
This MD&A contains both IFRS and non-GAAP measures. Non-GAAP measures are defined and reconciled to the most
comparable IFRS measure (see the Non-GAAP financial measures and Liquidity and capital resources sections in Overview
and each reportable segment's Analysis of results section).

Materiality for disclosures
We determine whether information is material based on whether we believe a reasonable investor’s decision to buy, sell or
hold securities of the Corporation would likely be influenced or changed if the information were omitted or misstated.

Certain totals, subtotals and percentages may not agree due to rounding.

The Financial Report for fiscal year 2016 comprises the message from our President and Chief Executive Officer to
shareholders, this MD&A and our consolidated financial statements.




                                             BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2016 3
             Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 10 of 41


The following table shows the abbreviations used in the MD&A and the consolidated financial statements.
 Term     Description                                           Term    Description
 AFS      Available for sale                                    GAAP    Generally accepted accounting principles
 BPS      Basis points                                          GDP     Gross domestic product
 CAGR     Compound annual growth rate                           HFT     Held for trading
 CCTD     Cumulative currency translation difference            IAS     International Accounting Standard(s)
 CDPQ     Caisse de dépôt et placement du Québec                IASB    International Accounting Standards Board
 CGU      Cash generating unit                                  IFRIC   International Financial Reporting Interpretation
 CIS      Commonwealth of Independent States                            Committee
 CSALP    C Series Aircraft Limited Partnership             IFRS        International Financial Reporting Standard(s)
 DB       Defined benefit                                   L&R         Loans and receivables
 DC       Defined contribution                              MD&A        Management’s discussion and analysis
 DDHR     Derivative designated in a hedge relationship     NCI         Non-controlling interests
 DSU      Deferred share unit                               NMF         Information not meaningful
 EBIT     Earnings (loss) before financing expense, financing
                                                            OCI         Other comprehensive income (loss)
          income and income taxes                           PP&E        Property, plant and equipment
 EBITDA Earnings (loss) before financing expense, financing PSG         Performance security guarantee
        income, income taxes, amortization and impairment PSU           Performance share unit
        charges on PP&E and intangible assets
                                                            R&D         Research and development
 EBT    Earnings (loss) before income taxes                 RSU         Restricted share unit
 EIS    Entry-into-service                                  RVG         Residual value guarantee
 EPS    Earnings (loss) per share attributable to equity    SG&A        Selling, general and administrative
        holders of Bombardier Inc.                          U.K.        United Kingdom
 FTV    Flight test vehicle                                 U.S.        United States of America
 FVTP&L Fair value through profit and loss




4 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2016
          Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 11 of 41


                                     OVERVIEW
                                                                                                        PAGE
HIGHLIGHTS OF THE YEAR               Highlights of our results for the fiscal year                        6
                                     Key events
KEY PERFORMANCE MEASURES AND         Key performance measures and associated metrics that we             8
METRICS                              use to monitor our progress on a consolidated basis
                                     Key financial data for the last five years
STRATEGIC PRIORITIES                 Our roadmap to 2020                                                 9


GUIDANCE AND FORWARD-LOOKING         Guidance and disclaimers in connection with our forward-            12
STATEMENTS                           looking statements

CONSOLIDATED RESULTS OF OPERATIONS   Our consolidated results for the fourth quarter and fiscal year     14
                                     ended December 31, 2016

CONSOLIDATED FINANCIAL POSITION      Explanations of significant variances in our assets, liabilities    19
                                     and equity

LIQUIDITY AND CAPITAL RESOURCES      Our cash flows, available short-term capital resources,             20
                                     expected future liquidity requirements and credit ratings

CAPITAL STRUCTURE                    Global metrics we use to monitor our capital structure              26


RETIREMENT BENEFITS                  Overview of our retirement benefit plans, associated risks and      27
                                     related mitigation strategies as well as key financial data

RISK MANAGEMENT                      Our key financing and market risks and related mitigation           32
                                     strategies

NON-GAAP FINANCIAL MEASURES          Definitions of our non-GAAP financial measures and                  36
                                     reconciliations to the most comparable IFRS measures




                                                  BOMBARDIER INC. / 2016 FINANCIAL REPORT / OVERVIEW           5
                  Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 12 of 41


                                                            Workforce

 Total number of employees
                                                                                             As at December 31
                                                                                            2016         2015
      Permanent(1)                                                                          4,800        4,500
      Contractual(2)                                                                          550          550
                                                                                            5,350        5,050
      Percentage of permanent employees covered by collective agreements                       42%          38%
(1)
      Including inactive employees.
(2)
      Including non-employees and agency outsourced personnel.


The workforce as at December 31, 2016 increased by 300 employees, or 6%, when compared to previous year.

The increase is mainly related to a higher workforce to support the production ramp-up of the C Series aircraft
program.

However, the increase was partially offset by initial impacts of our October 2016 announcement to take further
restructuring actions, including streamlining administrative and non-production functions across the organization,
workforce optimization and site specialization, partially offset by strategic hiring to support ramp-up for the
C Series aircraft program as well as our growth strategy in aftermarket business.

Our incentive-based compensation plan for non-unionized employees across Commercial Aircraft sites rewards
the collective efforts of our employees in achieving our objectives using performance indicator targets. A total of
2,800 employees worldwide, or 58% of permanent employees, participate in the program. In 2016, as part of this
program, incentive-based compensation was linked to the achievement of targeted results, based on EBIT before
special items and free cash flow.




                                             STRATEGIC PARTNERSHIP

         Government of Québec’s investment in the C Series aircraft program
On June 30, 2016, we closed the $1.0-billion investment by the Government of Québec (through Investissement
Québec) in return for a 49.5% equity stake in a newly-created limited partnership, the C Series Aircraft Limited
Partnership (CSALP), to which we have transferred the assets, liabilities and obligations of the C Series aircraft
program. CSALP is owned 50.5% by Bombardier Inc. and, as a subsidiary of Bombardier, will carry on the
operations related to our C Series aircraft program. CSALP continues to be consolidated in our financial results.

On June 30 and September 1, 2016, we received the investment in two installments of $500 million each. The
proceeds of the investment are being used entirely for cash flow purposes of the C Series aircraft program. Under
the terms of the limited partnership agreement, we have committed to invest additional capital contributions to
CSALP up to a maximum amount of $1.0 billion in case of any liquidity shortfall in CSALP. Additional capital
contributions by Bombardier would increase our ownership interest in CSALP.

Also on June 30 and September 1, 2016 we issued, in the name of Investissement Québec, warrants exercisable
for a total number of 100,000,000 Class B Subordinate Voting Shares in the capital of Bombardier Inc.,
exercisable for a period of five years at an exercise price per share equal to $1.72 U.S. dollars, being the
equivalent of $2.21 Canadian dollars using the exchange rate at the date of execution of the subscription
agreement.

The investment contemplates a continuity undertaking providing that we maintain in the Province of Québec, for a
period of 20 years, CSALP’s operational, financial and strategic headquarters, manufacturing and engineering
activities, policies, practices and investment plans for research and development, in each case in respect of the
72 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2016
                   Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 13 of 41


design, manufacture and marketing of the CS100 and CS300 aircraft and after-sales services for these aircraft
and that we will operate the facilities located in Mirabel, Canada for these purposes.

Subject to certain conditions, we have the right to repurchase Investissement Québec’s interest in CSALP at fair
market value.



                         GUIDANCE AND FORWARD-LOOKING STATEMENTS

                              Latest guidance for 2016                  What we did in 2016                   What’s next for 2017(1)

 Growth and           Revenues of approximately $2.7 billion. Revenues of $2.6 billion.             Revenues of approximately $2.9 billion.
 deliveries
                      Between 85 to 90 deliveries.                  86 deliveries.                  Between approximately 80 to 85
                                                                                                    deliveries.
 Profitability(2) Negative EBIT before special items(2) of Negative EBIT before                     Negative EBIT before special items(2) of
                  approximately $450 million, mainly due special items(2) of                        approximately $400 million, mainly due
                  to the dilutive impact of the initial years $417 million.                         to the dilutive impact of the initial years
                  of production of the C Series aircraft                                            of production of the C Series aircraft
                  program.(3)                                                                       program.(3)
(1)
    See Forward-looking statements in boxed text below for details regarding the assumptions on which the guidance is based. Also see
    forward-looking statements disclaimer in Overview.
(2)
    Profitability guidance is based on EBIT before special items. Refer to the Non-GAAP financial measures section in Overview for a definition
    of this metric and to the Analysis of results section for a reconciliation to the most comparable IFRS measure for 2016.
(3)
    Early production units in a new aircraft program require higher costs than units produced later in the program and the selling prices of early
    units are generally lower.


Update on 2016 guidance

In September 2016, we revised the delivery forecast for the C Series aircraft program for 2016, from 15 to 7
aircraft, as a result of engine delivery delays by our supplier Pratt & Whitney. Mainly as a result of this delivery
adjustment, we updated Commercial Aircraft delivery guidance for 2016 from approximately 95 deliveries to
between 85 to 90 aircraft. Also our free cash flow usage target for the C Series aircraft program in 2016 was
revised to approximately $1.15 billion and total 2016 Commercial Aircraft revenues were revised from
approximately $3.0 billion to approximately $2.7 billion. We delivered 2016 revenues of $2.6 billion on 86
deliveries, in line with our revised 2016 guidance.

In November 2016, following the successful EIS of the C Series aircraft program, we increased 2016 Commercial
Aircraft profitability guidance from negative EBIT before special items(1) of approximately $550 million to
approximately $450 million, based on strong execution while ramping-up production and cost control during the
initial months following EIS, supported by the reliability of the CS100 aircraft in service. For the full year, negative
2016 EBIT before special items(1) of $417 million exceeded our revised guidance as a result of continuing strong
execution and cost control as the CS300 aircraft entered into service.
(1)
      Profitability guidance is based on EBIT before special items. Refer to the Non-GAAP financial measures section in Overview for a definition
      of this metric and to the Analysis of results section for a reconciliation to the most comparable IFRS measure for 2016.




                                                          BOMBARDIER INC. / 2016 FINANCIAL REPORT / COMMERCIAL AIRCRAFT                          73
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 14 of 41




            EXHIBIT 2
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 15 of 41
               Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 16 of 41


 We are the world’s leading manufacturer of both planes and trains, operating under four reportable segments:
 Business Aircraft, Commercial Aircraft, Aerostructures and Engineering Services and Transportation. We are
 providing efficient, sustainable and enjoyable transportation solutions. Our products, services, and most of all,
 our 68,000 dedicated and highly skilled employees are what makes us a global leader in mobility and innovation.
 As at the date of this report, we have 75 production and engineering sites in 28 countries and a worldwide
 network of service centers.


                                                      BUSINESS AIRCRAFT
                                                                                                               Revenues(1)
                                                      Designs, develops, manufactures, markets
                                                      and provides aftermarket support for three
                                                      class-leading families of business jets -
                                                                                                               $5.0 billion
                                                      Learjet, Challenger and Global.                          Order backlog(2)
                                                                                                               $14.3 billion
                                                                                                               Employees(3)
                                                                                                               11,400
                                                      COMMERCIAL AIRCRAFT                                      Revenues(1)
                                                      Designs, develops and manufactures a
                                                      broad portfolio of commercial aircraft in the
                                                                                                               $1.8 billion
                                                      50- to 100-seat segment, including the
                                                      CRJ550, CRJ700, CRJ900 and CRJ1000                       Order backlog,
                                                      regional jets and the Q400 turboprop, and                in units(2)
                                                      participates in a partnership with Airbus on
                                                      the A220 family aircraft. Commercial Aircraft
                                                      provides aftermarket services and support
                                                                                                               97
                                                      for its large installed base.
                                                                                                               Employees(3)
                                                                                                               2,770
                                                      AEROSTRUCTURES AND
                                                      ENGINEERING SERVICES
                                                      Designs, develops and manufactures                       Revenues(1)
                                                      complex metallic and advanced composite
                                                      aircraft structural components for original              $2.0 billion
                                                      equipment manufacturers, including
                                                      fuselages, wings and engine nacelles. It
                                                      also provides aftermarket component repair               Employees(3)
                                                      and overhaul, as well as other engineering
                                                      services for both internal and external
                                                      customers.
                                                                                                               9,190

                                                      TRANSPORTATION
                                                                                                               Revenues(1)
                                                      Offers a wide-ranging portfolio of innovative
                                                      and efficient solutions in the rail industry.
                                                      Covers the full spectrum of rail solutions,
                                                                                                               $8.9 billion
                                                      ranging from global mobility solutions to a              Order backlog(2)
                                                      variety of trains and sub-systems, services,
                                                      system integration and signalling to meet
                                                      the market’s needs and expectations.
                                                                                                               $34.5 billion
                                                                                                               Employees(3)
                                                                                                               40,650

All amounts in this financial report are in US dollars unless otherwise indicated.
(1)
    For fiscal year 2018. (2) As at December 31, 2018. (3) As at December 31, 2018, including contractual and inactive employees. Some 3,900
Product Development Engineering, Corporate office and other employees are not allocated to a reportable segment.
        Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 17 of 41

DRIVING EFFICIENCY THROUGH THE GROWTH CYCLE

Three years after the launch of our turnaround plan, Bombardier is a much stronger company.
We have a clear path to achieve our 2020 objectives and we see tremendous opportunities
beyond that. Together, we are building a company capable of delivering superior financial
performance for shareholders, unmatched value for customers and rewarding opportunities for
employees.

Dear Shareholders,                                  continue to drive our transformation and
                                                    efficiencies through the growth cycle.(1)
2018 was another year of great progress for         These efficiencies will come from our newly
Bombardier as we continue to execute our            launched enterprise-wide productivity program;
turnaround plan. When we began the year, we         the right-sizing of our engineering organization
had three key priorities: certifying and placing    to reflect the completion of our heavy investment
the Global 7500 aircraft into service;              cycle; and new initiatives targeting product cost,
accelerating key rail project deliveries; and       indirect goods and services and inventory
finalizing our partnership with Airbus. An          reduction. Collectively, these efforts will allow us
aggressive agenda, which we have largely            to further lean-out and simplify our operations.
delivered.
                                                    A key objective of our turnaround plan is to
With the successful certification and entry-into-   position the business to generate strong and
service of our Global 7500 aircraft, we achieved    sustainable free cash flow(2) and we continue to
a critical milestone – the completion of our        make solid progress in this area, and we are
heavy investment cycle and the transition into a    confident to reach our objective of $750 million
strong growth and cash generation phase. This       to $1.0 billion of free cash flow(2) in 2020. We
is a major inflection point for Bombardier. With    also begin the year in a strong cash position with
this progress, we are well positioned to achieve    $3.2 billion of liquidity, which positions us well to
our 2020 objectives and to re-claim our place as    begin the deleveraging phase of our plan.(1)
a leading industrial company.(1)
                                                    Across the company, there were many notable
I am very proud of what our team has                accomplishments in 2018. Among them was the
accomplished. We have managed to stay the           completion of our value-creating partnership with
course in the face of numerous unforeseen           Airbus ahead of schedule. The partnership is
challenges and are closely tracking with the plan   now fully operational. And, with an order book of
we launched three years ago. This success           more than 500 aircraft, the A220 has firmly
reflects the commitment of the entire               established itself as the leading aircraft in its
Bombardier team. Around the world, our 68,000       class. The global scale, strong customer
employees have demonstrated exceptional             relationships and operational experience Airbus
talent in making our vision possible and, on        brings to the partnership will allow us to realize
behalf of all our shareholders, I wish to thank     the full potential of this remarkable aircraft.(1)
them for their dedication.
                                                    In addition to our Airbus partnership, we see
Because of this great work, we have created a       tremendous value creation opportunities across
very strong foundation for growth. A foundation     our portfolio. We have strong franchises that are
that includes a refreshed portfolio of best-in-     well positioned in growth markets. Bombardier’s
class products, industry leading backlogs, and a    consolidated backlog reached $53.1 billion at
more streamlined cost structure.                    the end of 2018. Book-to-bill ratios at our largest
From a financial performance perspective, we        segments, Business Aircraft and Transportation,
continue to deliver improving results. Year-over-   both equaled 1.1, demonstrating strong market
year earnings before special items(2) grew by       demand for our products and services.
42% in 2018 to over $1.0 billion(3), a five-year    Growth in our global rail business continues to
high. Margins before special items(2) grew          be driven by very strong megatrends:
180 bps year-over-year to 6.3%(3). Since 2015,      urbanization and the increasing demand for
EBIT margins before special items(1) have           more efficient and environmentally friendly
expanded by 330 bps and we have a clear path        public transportation systems. We are well
to reaching our 2020 objective of greater than      positioned to capture this demand with a
8% EBIT margin before special items(2) as we        refreshed portfolio of rolling stock, signaling and
                                                    services solutions. In 2018, Bombardier
                                                              BOMBARDIER INC. / 2018 FINANCIAL REPORT       1
                 Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 18 of 41

    Transportation increased its output by 20%,                             In closing, 2018 was a year of solid
    grew its backlog to $34.5 billion and improved its                      performance, delivered with a complete
    mix of service and signaling contracts. Despite                         commitment to the highest ethical,
    some timing issues affecting deliveries on a                            environmental and safety standards. As we
    limited number of projects, Bombardier                                  begin the fourth year of our five-year turnaround
    Transportation has strong growth fundamentals                           plan, we can reaffirm with increased confidence
    in place and remains on track to become a                               our commitment to deliver on our 2020
    $10 billion business by 2020.(1)                                        objectives. These objectives include growing
                                                                            revenues by approximately $4 billion, to over
    The on-schedule entry-into-service of the
                                                                            $20 billion; reaching EBIT margins before
    Global 7500 aircraft was a major
                                                                            special items(1) above 8%; and generating
    accomplishment in 2018. With its unmatched
                                                                            sustainable free cash flows(2) between $750
    range, speed, comfort and cabin size, the
                                                                            million and $1.0 billion a year.(1)
    Global 7500 is setting a new standard in the
    large business aircraft segment. The aircraft’s                         We recognize that there is still much more work
    extended 7,700 nautical mile range – 300 more                           ahead of us to achieve our goals. This includes
    than our original commitment – is a testament to                        addressing our working capital and execution
    the tremendous skill of our employees, and its                          issues at Transportation, as well as navigating
    multi-year backlog demonstrates the strong                              an aggressive production ramp-up at Business
    market demand.                                                          Aircraft. In addition, we need to continue to
                                                                            reduce costs, fully engage our employees,
    Beyond the Global 7500, we also strengthened                            remain disciplined in our allocation of capital and
    our Business Aircraft franchise with the launch of                      further leverage our scale.
    the Global 5500 and Global 6500 aircraft. These
                                                                            Our strong performance over the past three
    aircraft, along with our Challenger and Learjet
                                                                            years gives us confidence that we have the right
    families, give Bombardier the best portfolio in
                                                                            team and the right strategy to successfully
    the industry. We also continued to expand our
                                                                            complete our turnaround plan. We are equally
    aftermarket network in 2018 with the
                                                                            confident in our ability to realize our long-term
    announcement of a new state-of-the art
                                                                            vision for Bombardier; to build the most
    customer service center in southern Florida and
                                                                            advanced planes and trains in the world; to
    the expansion of our worldwide mobile response
                                                                            create unmatched value for our customers; to be
    services. With refreshed product portfolio and
                                                                            the market leader in each of our business
    renewed aftermarket focus, our Business Aircraft
                                                                            segments; and to deliver superior value to our
    segment is well positioned to achieve its
                                                                            shareholders in any market environment.
    $8.5 billion revenue objective for 2020.(1)
                                                                            The entire Bombardier team remains very
    Also poised for growth is our Aerostructures and                        excited about the opportunities ahead of us and
    Engineering Services business segment, with its                         fully committed to unleashing the full value of the
    position as a key supplier for the A220, the A320                       Bombardier portfolio.
    and the Global 7500 programs. The recent
    acquisition of the Global 7500 wing program
    from Triumph further solidifies Bombardier’s
    position as a leading aerostructure
    manufacturer, while also securing the production
    ramp-up for the program. In addition to these
    growth programs, our world-class research,
    design and manufacturing capabilities position                          Alain Bellemare
    us to capture additional third-party growth                             President and Chief Executive Officer
    opportunities in a strong commercial aerospace
    market.

    (1)
          Forward-looking statement. See the forward-looking statements assumptions on which the guidance is based and forward-looking
          statements disclaimer in Overview.
    (2)
        Non-GAAP financial measures. Refer to the Non-GAAP financial measures section in Overview for definitions of these metrics
        and to the Analysis of results section and Liquidity and capital resources section for reconciliations to the most comparable IFRS
        measures.
    (3)
        For the fiscal year 2018, EBIT and EBIT margin were $1.0 billion and 6.2%, respectively.



2 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2018
        Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 19 of 41



                               Table of Contents


MANAGEMENT’S                            CONSOLIDATED
DISCUSSION                              FINANCIAL
AND ANALYSIS                            STATEMENTS
For the fiscal year ended               For the fiscal years ended
December 31, 2018                       December 31, 2018 and 2017


4                                       154




                                                   BOMBARDIER INC. / 2018 FINANCIAL REPORT   3
                   Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 20 of 41




                                    BOMBARDIER INC.
                                MANAGEMENT’S DISCUSSION
                                     AND ANALYSIS
                                                  For the fiscal year ended
                                                    December 31, 2018


                                                        Table of Contents

OVERVIEW            BUSINESS              COMMERCIAL            AEROSTRUCTURES                  TRANSPORTATION                OTHER
                    AIRCRAFT              AIRCRAFT              AND ENGINEERING
                                                                SERVICES



6                   52                    68                    85                              94                            115



     All amounts in this report are expressed in U.S. dollars, and all amounts in the tables are in millions of U.S. dollars, unless
     otherwise indicated.

     This MD&A is the responsibility of management and has been reviewed and approved by the Board of Directors of
     Bombardier Inc. (the “Corporation” or “Bombardier”). This MD&A has been prepared in accordance with the requirements of
     the Canadian Securities Administrators. The Board of Directors is responsible for ensuring that we fulfill our responsibilities
     for financial reporting and is ultimately responsible for reviewing and approving the MD&A. The Board of Directors carries out
     this responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and is
     comprised entirely of independent and financially literate directors. The Audit Committee reports its findings to the Board of
     Directors for its consideration when it approves the MD&A and financial statements for issuance to shareholders.

     The data presented in this MD&A is structured by reportable segment: Business Aircraft, Commercial Aircraft, Aerostructures
     and Engineering Services and Transportation.


     IFRS and non-GAAP measures
     This MD&A contains both IFRS and non-GAAP measures. Non-GAAP measures are defined and reconciled to the most
     comparable IFRS measure (see the Non-GAAP financial measures and Liquidity and capital resources sections in Overview
     and each reportable segment's Analysis of results section).

     Materiality for disclosures
     We determine whether information is material based on whether we believe a reasonable investor’s decision to buy, sell or
     hold securities of the Corporation would likely be influenced or changed if the information were omitted or misstated.

     Certain totals, subtotals and percentages may not agree due to rounding.

     The Financial Report for fiscal year 2018 comprises the message from our President and Chief Executive Officer to
     shareholders, this MD&A and our consolidated financial statements.




    4 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2018
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 21 of 41


The following table shows the abbreviations used in the MD&A and the consolidated financial statements.

  Term                           Description                   Term                      Description

AFS       Available for sale                                 GDP      Gross domestic product

bps       Basis points                                       HFT      Held for trading

                                                             IAS      International Accounting Standard(s)
BT        Bombardier Transportation (Investment) UK
Holdco    Limited                                            IASB     International Accounting Standards Board

CAGR      Compound annual growth rate                                 International Financial Reporting Interpretation
                                                             IFRIC    Committee
CCTD      Cumulative currency translation difference

CDPQ      Caisse de dépôt et placement du Québec             IFRS     International Financial Reporting Standard(s)

CGU       Cash generating unit                               Libor    London Interbank Offered Rate

CIS       Commonwealth of Independent States                 MD&A     Management’s discussion and analysis

CSALP     C Series Aircraft Limited Partnership              N/A      Not applicable
DB        Defined benefit                                    NCI      Non-controlling interests

DC        Defined contribution                               NMF      Information not meaningful

DDHR      Derivative designated in a hedge relationship      OCI      Other comprehensive income (loss)

DSU       Deferred share unit                                PP&E     Property, plant and equipment

          Earnings (loss) before financing expense, financing PSG     Performance security guarantee
EBIT      income and income taxes                             PSU     Performance share unit

EBT       Earnings (loss) before income taxes                R&D      Research and development

EIS       Entry-into-service                                 RSU      Restricted share unit

                                                             RVG      Residual value guarantee
          Earnings (loss) per share attributable to equity
EPS       holders of Bombardier Inc.                         SG&A     Selling, general and administrative

Euribor   Euro Interbank Offered Rate                        U.K.     United Kingdom

FVTP&L Fair value through profit and loss                    U.S.     United States of America

GAAP      Generally accepted accounting principles




                                                                       BOMBARDIER INC. / 2018 FINANCIAL REPORT           5
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 22 of 41


                                            OVERVIEW

                                           Table of Contents

 HIGHLIGHTS       KEY          STRATEGIC             GUIDANCE AND CONSOLIDATED         CONSOLIDATED
 OF THE YEAR      PERFORMANCE PRIORITIES             FORWARD-     RESULTS OF           FINANCIAL
                  MEASURES AND                       LOOKING      OPERATIONS           POSITION
                  METRICS                            STATEMENTS



 7                9                  11              17                21              27


 LIQUIDITY AND     CAPITAL           RETIREMENT         RISK               NON-GAAP
 CAPITAL           STRUCTURE         BENEFITS           MANAGEMENT         FINANCIAL
 RESOURCES                                                                 MEASURES



 28                35                37                 42                 48




6 BOMBARDIER INC. FINANCIAL REPORT - FISCAL YEAR ENDED DECEMBER 31, 2018
             Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 23 of 41


                                  STRATEGIC PARTNERSHIP
         Airbus acquired a majority stake in the C Series Aircraft Limited
                       Partnership effective July 1, 2018

On July 1, 2018, Airbus SAS (Airbus), a wholly-owned subsidiary of Airbus SE acquired the control of CSALP, the
entity that manufactures and sells the C Series aircraft. Under the terms of the transaction Airbus provides
procurement, sales and marketing, and customer support expertise to CSALP. Effective July 1, 2018, Airbus owns
a 50.01% interest in CSALP. The Corporation and Investissement Québec (IQ) own 33.55% and 16.44%
respectively. Subsequent to July 1, 2018, Airbus rebranded the C Series aircraft as A220.

Since the Corporation no longer controls CSALP, the transaction has been accounted as a disposal of CSALP on
July 1, 2018 in exchange for an equity interest in CSALP that is accounted for using the equity method of
accounting and recorded in the Commercial Aircraft segment. The transaction resulted in a pre-tax accounting
charge of $616 million ($552 million after tax) in Special items, see Note 9 - Special items.

Ownership Structure and Agreement Highlights

Effective July 1, 2018, Airbus is also responsible to provide (i) sales and marketing support services for the
C Series aircraft program, (ii) management of procurement, which includes leading negotiations to improve
CSALP level supplier agreements, and (iii) customer support for the C Series aircraft program. CSALP’s
headquarters and primary assembly line and related functions remain in Mirabel, Québec, with the support of
Airbus’ global reach and scale. Airbus’ global industrial footprint expands with the final assembly line in Canada
and additional C Series aircraft production at Airbus’ manufacturing site in Alabama, U.S. No cash contribution
was made at closing by any of the partners, nor did CSALP assume any financial debt. Due to the early closing of
the transaction, the terms of the Corporation’s funding plan were updated according to the following schedule:
Bombardier will fund the cash shortfalls of CSALP, if required, during the second half of 2018, up to a maximum of
$225 million; during 2019, up to a maximum of $350 million; and up to a maximum aggregate amount of
$350 million over the following two years, the whole in consideration for non-voting units of CSALP with
cumulative annual dividends of 2%. Any excess shortfall during such periods will be shared proportionately
amongst the Corporation, Airbus and IQ, but in the latter case, at its discretion. Airbus rebranded the C Series
aircraft as A220. As of December 31, 2018, the Corporation invested $225 million in CSALP in exchange for non-
voting units of CSALP.

Airbus benefits from a call right in respect of all of Bombardier’s interest in CSALP at fair market value, including
its non-voting units (which shall for such purposes each have the same fair market value as each participating unit
held by Bombardier), exercisable no earlier than 7.5 years following the closing of the transaction, except in
certain circumstances such as an adverse change in the control of Bombardier, where the right is then
accelerated. Bombardier benefits from a corresponding put right whereby it could require that Airbus acquires its
interest at fair market value after the expiry of such 7.5-year period. Airbus also benefits from a call right
exercisable any time before the expiry of such 7.5-year period in respect of the non-voting units of CSALP held by
Bombardier, for an amount equal to the invested amount plus the cumulative annual preferred return of 2%. IQ’s
interest is redeemable at fair market value at CSALP’s option, under certain conditions, starting on June 30, 2023.
IQ also benefits from tag along rights in connection with a sale by Bombardier of its interest in the partnership.

The Board of Directors of CSALP consists of seven directors, four of whom were nominated by Airbus, two of
whom were nominated by Bombardier, and one of whom was nominated by IQ. Airbus is entitled to designate the
Chairman of CSALP.

Furthermore, upon closing, Bombardier issued warrants to Airbus, exercisable on a one for one basis for a total
number of 100,000,000 Class B shares (subordinate voting) at an exercise price per share equal to $1.74, being
the U.S. dollar equivalent of CDN $2.29 for a period of five years. The warrants contain market standard
adjustment provisions, including in the event of corporate changes, stock splits, non-cash dividends, distributions
of rights, options or warrants to all or substantially all shareholders or consolidations.


                                             BOMBARDIER INC. / 2018 FINANCIAL REPORT / COMMERCIAL AIRCRAFT            83
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 24 of 41




            EXHIBIT 3
           Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 25 of 41
                                                                                                                 Hello@HelloVerbio.com
                                                                                                                 www.VerbioGroup.com
                                                                                                   USA: +1 855.678.7267 I +1 503.914.1119
                                                                                                             12655 SW Center St, Suite 520
                                                                                                                 Beaverton, OR 97005 USA


        ATTESTATION DE TRADUCTRICE                                                TRANSLATOR'S CERTIFICATE OF
               ASSERMENTEE                                                                ACCURACY

 Dans ma capacite de traductrice assermentee, je                            In my capacity as a certified translator, I, the
 soussignee Virginia Joplin certifie par les presents :                    undersigned Virginia Joplin, do hereby certify:
 •        que je suis prestataire professionnel des                        •         that I am a professional translation services
 services de traduction ;                                                  provider;
 •        que je suis competente et dument qualifiee                       •         that I am competent and qualified to
 pour traduire les documents ci-joints de la langue                        translate the attached documents from the French
 fran~aise vers la langue anglaise ;                                       language into the English language:
 o        Courriel de Charles Armand Tatossian Marc-        a              o         Email from Charles Armand Tatossian to
 Antoine Delarche le 3 mai 2016 16:00    a                                 Marc-Antoine Delarche on May 03, 2016 4:00 PM
 •       que ceci est une traduction complete,                             •        That this translation is a complete, true and
 authentique et exacte au mieux de mes capacites,                          accurate rendering to the best of my ability, knowledge,
 connaissances et comprehension.                                           and understanding.

 Je n'accepte pas de responsabilite pour le contenu du                      I accept no liability for the contents of the original
 document original ni pour !'utilisation faite de la                       document nor for the use of its translation. This
 traduction de ceci. La presente attestation se rapporte                   certification applies to the original translation
 a  la traduction originale ci-jointe consistante en l                     consisting of _L printed page(s}, attached hereto, at
 page(s) imprimee(s) au moment quand cette                                 the time it left my personal custody and control and
 traduction a fini d'etre sous mon controle personnel et                   does not cover any modifications made thereafter by
 n'applique pas aux potentielles modifications                             other persons or software programs.
                a
 introduites la traduction par d'autres personnes ni par
 des logiciels.

Virginia C. Joplin
Verbio
American Translators Association, Active Member 221761
Traductrice assermentee par le Consulat de France San Francisco  a
Authorized Translator for the French Consulate in San Francisco



Signature,
Date:          {) I
                    tJv~fi~~
                          L ~
                            ~
N° de reference/ Referenceo.: 0-              Lf 8'18

For the notary:

State of Oregon
County of Washington
Signed and affirmed befo rei me on ...-1-,,,<.......;!,<4,~_..,,_:.:_---'----'----------
                                                                              l

                                                             f .;g;t ,..          OFFICIAL SEAL
                                                             t ·~             AMY LYNN CAMPBELL
                                                             l : . :...:   NOTARY PUBLIC - OREGON
                                                             r   0
                                                                 ~·1~     COMMISSION NO. 961340
                                                            , .•• _'AY COMMISSION EXPIRES APRIL 11, 2021



                                                                                                      •       Words in motion
     Page 1 of 7
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 26 of 41

eerbio
            Case 2: 18-cv-01543-JLR Document 143-1'4 Filed 04/30/19 Page 1 of 3




                    EXHIBITN



  Verbio   I 12655 SW Center St., Ste. 520 I Beaverton, OR 97005 USA I Phone: +l.503.914.1119 I www.VerbioGroup.com
     Page 2 of 7
              Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 27 of 41
                                                                                                                       ~
e erbio                                                                                                                  a  -
                                                                                                                       ......
                                                                                                                                     1L
                                                                                                                                TheAuoelotlonol
                                                                                                                                l.lNGIJAllE COIIPAND!S




              Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 2 of 3

       From:               Marc-Antoine Delarche
       To:                 mare delarche@hotmall.com
       Subject:            FW: Review of CS300 Reports
       Date:               Friday, May 06, 2016 11:22:00 AM
       Attachments:        image001.ipg
                           BM·BAso3:412 Reduction of Temperature, Airspeed. Altitude and Mach Number Errors.Qdf
                           BAA·BASOJ::414 Lag Effects lo the Proctuctlpn and Bsoedroent:al Pltot·St:atlc Systems.pdf
                           BAA-BAS03:41B Data Reductlan of Ground Position Errors.odf
                           lmage002.ong




      From: Charles Armand Tatossian
      Sent: Tuesday, May 03, 2016 4:00 PM
      To: Marc-Antoine Delarche
      Cc: Charles Fichet; Jean-Francois Chretien; Mathieu Berthereau; Cedric Kho; Dave Corriveau
      Subject: Review of CS300 Reports


      Hi Marc-Antoine,


      In order to lessen Charles' workload, I am going to put you as Checker for my CS300 reports. It seems
      to me that this was the plan from the very beginning for your candidacy as future DAD. With the
      recent flights from Roswell, I just finished the Ground PE report. Over the next month, I am going to
      work on the low speed drag report, even if we haven't finished the ice on the CS300.




      Charles A. Tatossian
      Engineering Specialist
      Advanced Aerodynamics/ CSeries WP? .5 FTCE Technical
      charles.armand.tatossian@aero.bombardier.com
      Extension: 20155; Cell: (514) 497-3033




   Verbio    I 12655 SW Center St., Ste. 520 I Beaverton, OR 97005 USA I Phone: +1.503.914.1119 I www.VerbioGroup.com
      Page 3 of 7
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 28 of 41

                                                                                                        ~
eerbio
                                                                                                        --
            Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 3 of 3


                    ?




  Verbio   I 12655 SW Center St., Ste. 520 I Beaverton, OR 97005 USA I Phone: +1.503.914.1119 I www.VerbioGroup.com
    Page 4 of 7
    Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 29 of 41
      Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 1 of 3




          EXHIBITN




Page 5 of 7
       Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 30 of 41
         Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 2 of 3


 From:            Marc-Antoine Delarche
 To:              mace de!arche@hot:cnal!.com
 Subject:         FW: Review of CS300 Reports
 Date:            Friday, May 06, 2016 11:22:00 AM
 Attachments:     JmageQPl fog
                  BM·BASPJ:412 Reduction of Temperature. Airspeed. Altitude and Mach Number Ermrs.odr
                  RAA·BAS03::'li4 Laa E(f:ects la the Production and Experlroeolill Pttot-Statlc Systems.odf
                  RAA-BA503;41B Darn Reduction of Ground Positron Errors.pdf
                  image002 POP




From: Charles Armand Tatossian
Sent: Tuesday, May 03, 2016 4:00 PM
To: Marc-Antoine Delarche
Cc: Charles Fichet; Jean-Francois Chretien; Mathieu Berthereau; Cedric Kho; Dave Corriveau
Subject: Review of CS300 Reports

Salut Marc-Antoine,


 Pour offloader le workload de Charles, je vais te mettre com me Checker pour mes rapports du
 CS300. II me semble que c'etait le plan du tout debut pour ta candidature de futur DAD. Avec les vols
 recents de Roswell, je viens determiner le rapport des Ground PEs. Durant le mois prochain, je vais
travailler sur le rapport de low speed drag, meme si on n'a pas fini le ice sur le CS300.




Charles A. Tatossian
Specialiste en ingenierie
Aerodynamique avancee / CSeries WP7.5 FTCE Technical
charles.armand.tatossjan@aero.bombardier.com
Extension: 20155; Cell: (514) 497-3033




Page 6 of 7
    Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 31 of 41
      Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 3 of 3




Page 7 of 7
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 32 of 41




            EXHIBIT 4
                       Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 33 of 41




From:                                            Brian McMahon <brian.mcmahon@cojk.com>
Sent:                                            Thursday, April 4, 2019 8:47 AM
To:                                              Jacob Freeman; James Savitt
Cc:                                              John Denkenberger; BMBD-6-3764
Subject:                                         RE: Bombardier v. Mitsubishi et al


Jacob,

In view of your notice of appearance filed yesterday, you may have 30 additional days as measured from April 9 to
respond to the complaint.

Thanks very much,
Brian

Brian F. McMahon
Member
Christensen O'Connor Johnson Kindness PLLC
1201 Third Avenue, Suite 3600
Seattle, Washington 98101
Direct Dial: 206.695.1655

www.cojk.com
PRIVILEGED and CONFIDENTIAL. If you received this e-mail in error, please advise the sender and permanently delete the message, including all attachments, without copying or
disclosing the contents. Thank you.


From: Brian McMahon
Sent: Wednesday, April 03, 2019 1:53 PM
To: 'Jacob Freeman'
Cc: John Denkenberger; BMBD-6-3764
Subject: RE: Bombardier v. Mitsubishi et al

Jacob,

Unfortunately we cannot agree to negotiate a "new side confidentiality agreement that would cover the PI motion
papers and its exhibits." We pursued this path with your co-defendants and that course took well over a month. As I
mentioned previously, Bombardier does not have the luxury of time in this instance. Further, none of your co-
defendants agreed to all terms in the governing Protective Order—we required judicial intervention to address
conflicting proposals between the parties, and the Court imposed terms it deemed fair and reasonable. We see no
circumstance—and you have identified none—that would render these terms unreasonable for your clients while still
fair for all remaining co-defendants. It seems unlikely that you can present a scenario that the Court would not have
already foreseen, and we will not delay proceedings further to account for this very remote possibility.

Additionally, your suggestion to work towards a separate Protective Order to apply to your clients is eminently
unworkable. Your suggestion would result in the application of two separate protective orders issued by the same Court
in the same case for different parties, and Bombardier would have to potentially honor two different protective orders
simultaneously. In the alternative, you are inviting a renegotiation by all parties of the governing protective order,
which has already been scrutinized and entered by the Court. We cannot indulge such a lengthy, costly, and wasteful
proposal.



                                                                                      1
                       Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 34 of 41
Finally, you are mistaken that we are requiring you and your clients "to make a substantive concession," as we provided
you with an express reservation of pertinent rights. Your conclusory mischaracterizations of our proposals and positions
do not justify any further delay of these proceedings.

Regrettably, it appears that we will not be able to reach a compromise on this issue. And your positions may well force
Bombardier to burden an already overburdened Court with two separate motions for preliminary injunction instead of a
single consolidated one.


Brian


Brian F. McMahon
Member
Christensen O'Connor Johnson Kindness PLLC
1201 Third Avenue, Suite 3600
Seattle, Washington 98101
Direct Dial: 206.695.1655

www.cojk.com
PRIVILEGED and CONFIDENTIAL. If you received this e-mail in error, please advise the sender and permanently delete the message, including all attachments, without copying or
disclosing the contents. Thank you.


From: Jacob Freeman [mailto:jfreeman@sbwllp.com]
Sent: Wednesday, April 03, 2019 11:29 AM
To: Brian McMahon
Cc: John Denkenberger; BMBD-6-3764
Subject: RE: Bombardier v. Mitsubishi et al

Brian,

As I told you yesterday, we cannot agree to compromise our clients’ substantive rights in order to get an extension of
time. This is a complicated case with dozens of filings, and we are not now in a position to fully analyze the potential
effects of agreeing to be bound by a stipulated protective order that we did not negotiate, let alone stipulate to. As I
don’t need to explain to you, our clients, as individuals, are differently situated from the other defendants, who are
either corporate entities or are being represented by counsel who also represents a corporate defendant. As such, our
clients have concerns that may not have addressed by the other defendants.

Moreover, and aside from this legal issue, it is distasteful to be asked to make a substantive concession in order to be
accorded a courtesy that parties give each other routinely, as a matter of course. This is especially true here because, as
you know, our clients are halfway around the world and so difficult to communicate with on short notice.

That said, if your concern is that our not immediately agreeing to be bound by the stipulated protective order will delay
your filing a motion for a preliminary injunction, we would be willing to moot this concern by negotiating and entering
into a side confidentiality agreement that would cover the PI motion papers and its exhibits, and which would be
superseded by whatever protective order our clients do stipulate to after we have had a chance to suggest and
negotiate appropriate changes.

Please let me know as soon as possible whether you agree to this solution.


JACOB P. FREEMAN | SAVITT BRUCE & WILLEY LLP | 206/749-0500




                                                                                      2
                    Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 35 of 41
Privileged and Confidential: Please be advised that this message may contain information that is private and legally
privileged. If you are not the person for whom this message is intended, please delete it and notify me immediately of the
error. Please do not copy or send this message to anyone else. Thank you for your cooperation.


From: Brian McMahon <brian.mcmahon@cojk.com>
Sent: Wednesday, April 3, 2019 8:32 AM
To: Jacob Freeman <jfreeman@sbwllp.com>
Cc: John Denkenberger <john.denkenberger@cojk.com>; BMBD-6-3764 <BMBD-6-3764@cojk.com>
Subject: Re: Bombardier v. Mitsubishi et al

Jacob,
In a final effort to reach a compromise without having to burden the court, our client would be willing to give you an
additional 30 days to answer or otherwise respond to the complaint if you (1) file your notice of appearance on behalf of
both your clients today, and (2) agree on your own behalf as well as that of both your clients to be bound by the
protective order currently in place with the caveat that you reserve the right to petition the court to modify any terms
you subsequently find problematic. Please let us know if you find this acceptable. If so, we believe your first responsive
pleading would be due May 7.

Best,
Brian

Sent from my iPhone

On Apr 2, 2019, at 5:24 PM, Brian McMahon <brian.mcmahon@cojk.com> wrote:

        Jacob,

        I'm sorry you see my email as you do. Nothing contained therein accuses you of bad faith or
        compromises your clients' rights. You have requested a courtesy that will come at potentially significant
        expense to Bombardier; we are trying to reach a compromise. Your (mis)characterization of my email
        and related accusations do nothing to advance the chance of reaching compromise.

        You have our position on the matter. Unless you are willing to acknowledge that your request will
        prejudice Bombardier to some extent, there is no point to further discussions.

        Have a good evening,
        Brian


        Brian F. McMahon
        Member
        Christensen O'Connor Johnson Kindness PLLC
        1201 Third Avenue, Suite 3600
        Seattle, Washington 98101
        Direct Dial: 206.695.1655

        www.cojk.com
        PRIVILEGED and CONFIDENTIAL. If you received this e-mail in error, please advise the sender and permanently delete the message, including all
        attachments, without copying or disclosing the contents. Thank you.


        From: Jacob Freeman [mailto:jfreeman@sbwllp.com]
        Sent: Tuesday, April 02, 2019 4:53 PM
        To: Brian McMahon


                                                                                  3
         Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 36 of 41
Cc: John Denkenberger; BMBD-6-3764
Subject: RE: Bombardier v. Mitsubishi et al

Brian,

This is the first you’ve raised the issue of multiple motions for a preliminary injunction, but that does not
change the fact that we need time to evaluate the protective order and the edits we may propose,
which you solicited earlier today. It’s disappointing that you’ve made the extension of a professional
courtesy contingent on compromising our clients’ rights, implied that my client fled the jurisdiction, and
accused me personally of bad faith.

We would agree to appear tomorrow, Wednesday, April 3, but we cannot agree to be bound by the
protective order at this time. Please let me know as soon as possible whether you will grant an
extension of time of 30 additional days to respond to the complaint.


JACOB P. FREEMAN | SAVITT BRUCE & WILLEY LLP | 206/749-0500

Privileged and Confidential: Please be advised that this message may contain information that is private
and legally privileged. If you are not the person for whom this message is intended, please delete it and
notify me immediately of the error. Please do not copy or send this message to anyone else. Thank you for
your cooperation.


From: Brian McMahon <brian.mcmahon@cojk.com>
Sent: Tuesday, April 2, 2019 4:31 PM
To: Jacob Freeman <jfreeman@sbwllp.com>
Cc: John Denkenberger <john.denkenberger@cojk.com>; BMBD-6-3764 <BMBD-6-3764@cojk.com>
Subject: RE: Bombardier v. Mitsubishi et al

Jacob,

We understand the need for you to familiarize yourself with this case, and we also want to avoid any
unnecessary motions practice. But the lengthy extension that you are seeking, coupled with your
reservation of rights to review the protective order and/or assess propriety of service and/or make a
notice of appearance will require us to engage in unnecessary motions practice in the form of filing two
additional motions for preliminary injunction instead of filing one consolidated PI motion against
MITAC Japan, Mr. Delarche, and Mr. Ayre (collectively, "the Japanese Defendants").

Bombardier publicly stated in its first preliminary injunction motion of October 19, 2018 that a second
preliminary injunction motion would be filed against MITAC Japan and your clients. It is a matter of
record. The questions we asked you at the outset of this email communication were (1) to determine
whether and how much additional delay Bombardier might expect from your request; and (2) to assess
whether an injunction against the Japanese Defendants would require a single motion or two separate
motions. Your consistent refusal to provide us with any definitive position on any of the questions we
posed forces Bombardier into unnecessary and duplicative motions practice while alleviating the same
burden for your clients. If this is your intent, it is hardly indicative of good faith warranting the
professional courtesy you are now seeking.

Further, you may not be aware that your request is not the matter of "ordinary" professional courtesy
you reference. Your request comes at a time when Bombardier has been trying to enjoin your clients
and your clients' employers from using highly proprietary trade secret information for months. Your
clients have known about this case since the day it was filed, and quite possibly since before its filing—
Mr. Delarche was conveniently transferred from AeroTEC in Seattle to MITAC Japan before Bombardier
                                                      4
            Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 37 of 41
could serve him with process here in the United States. We appreciate that this case may be completely
new to you, but it most certainly is not new to your clients.

Against this background, we have again conferred with our client concerning your request. If you are
willing to make your notice of appearance by close of business tomorrow, Wednesday, April 3, 2019,
and at the same time if your clients agree to be bound by the terms of the Protective Order in this
matter, we will agree to an extension of an additional 30 days by which you must answer or otherwise
respond to the complaint. Please let us know if you find these terms acceptable.

Thanks very much,
Brian


Brian F. McMahon
Member
Christensen O'Connor Johnson Kindness PLLC
1201 Third Avenue, Suite 3600
Seattle, Washington 98101
Direct Dial: 206.695.1655

www.cojk.com
PRIVILEGED and CONFIDENTIAL. If you received this e-mail in error, please advise the sender and permanently delete the message, including all
attachments, without copying or disclosing the contents. Thank you.


From: Jacob Freeman [mailto:jfreeman@sbwllp.com]
Sent: Tuesday, April 02, 2019 12:50 PM
To: Brian McMahon
Cc: John Denkenberger; BMBD-6-3764
Subject: RE: Bombardier v. Mitsubishi et al

Brian,

I can’t tell from your email below whether I should expect a response to my request for additional time
by the end of the day. Please clarify.

As I believe I made clear during my call with John yesterday, the good cause supporting the request is
the complicated nature of the case, both factually and legally, and our need to familiarize ourselves with
proceedings that have been ongoing for months and a service package containing numerous and
extensive documents, much larger than the usual service package, and to work out issues raised by that
package such as your redactions. I also informed John that I am simultaneously briefing a motion for
summary judgment—this arrives in the midst of a challenging period.

We are prepared to file our notice of appearance, plan to do so shortly in any event, and will do so if
that is required for us to agree on an extension and avoid unnecessary motion practice. Otherwise, I
have addressed your questions and continue to seek an extension as a matter of ordinary professional
courtesy at the outset of a case. As I’ve advised, I ask for a response to my request by day’s end today,
because we must prepare a motion for an extension if you will not agree to one. If you will not allow us
the time I asked for, please advise if there is any extension you will agree to.


JACOB P. FREEMAN | SAVITT BRUCE & WILLEY LLP | 206/749-0500

Privileged and Confidential: Please be advised that this message may contain information that is private
and legally privileged. If you are not the person for whom this message is intended, please delete it and

                                                                          5
          Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 38 of 41
notify me immediately of the error. Please do not copy or send this message to anyone else. Thank you for
your cooperation.


From: Brian McMahon <brian.mcmahon@cojk.com>
Sent: Tuesday, April 2, 2019 12:22 PM
To: Jacob Freeman <jfreeman@sbwllp.com>
Cc: John Denkenberger <john.denkenberger@cojk.com>; BMBD-6-3764 <BMBD-6-3764@cojk.com>
Subject: Re: Bombardier v. Mitsubishi et al

Jacob,
John and I are in the same meetings.

To clarify for our conversation with our client, can you explain why you’re waiting to file your notice of
appearance? You stated yesterday that absent an agreed-upon extension, you would have to file a
motion for an extension of time by this Thursday. Why give us the “within 21 days” answer when we’re
considering your request for what is essentially a professional courtesy? (You’ve provided us with no
good cause for your request, so this truly would be a courtesy.)

Please understand that if your clients had been involved in this matter from its inception in October
2018, the extension of 60 days you’re now seeking of course would have been accommodated as it was
with the other defendants at that time. But your reasoning that a 60 day extension now is fair because
it was extended back in October ignores the realities surrounding this case. With FAA recently
authorizing its personnel to board MRJ test flights for purposes of expediting certification, any further
delay of these proceedings is that much more prejudicial to Bombardier.

I regret that we’re currently unavailable for a call, but please appreciate that we are trying to
accommodate your request and need additional information to do so. I have to now return my
attention to my current meeting; I apologize in advance for any delay in correspondence this afternoon.

Thanks,
Brian

Sent from my iPhone

On Apr 2, 2019, at 11:34 AM, Jacob Freeman <jfreeman@sbwllp.com> wrote:

          Brian,

          I’m disappointed you or John can’t make time to speak with me. These issues are
          usually better discussed in real time rather than through email. We will file an
          appearance within 21 days of receipt of the summons. As I told John yesterday, we are
          still evaluating the issues in this case, including service and the protective order. As you
          know, the packages of documents our clients received were very large, and much has
          already transpired in this case, so we’re still getting up to speed. That is in large part
          why we have requested the professional courtesy of additional time to respond to the
          complaint.

          Based on my review of the docket, it appears that both MITAC America and AeroTEC
          received almost 60 days beyond that allowed by the Rules to respond to the
          complaint. If you legitimately believe that granting Mr. Ayre and Mr. Delarche the same
          additional time will unduly prejudice Bombardier, please let me know how much time
          you will agree to, as soon as possible.

                                                       6
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 39 of 41

I’m still available to discuss by phone.

Thanks,
Jacob


JACOB P. FREEMAN | SAVITT BRUCE & WILLEY LLP | 206/749-0500

Privileged and Confidential: Please be advised that this message may contain
information that is private and legally privileged. If you are not the person for whom this
message is intended, please delete it and notify me immediately of the error. Please do not
copy or send this message to anyone else. Thank you for your cooperation.


From: Brian McMahon <brian.mcmahon@cojk.com>
Sent: Tuesday, April 2, 2019 11:18 AM
To: Jacob Freeman <jfreeman@sbwllp.com>
Cc: John Denkenberger <john.denkenberger@cojk.com>; BMBD-6-3764 <BMBD-6-
3764@cojk.com>
Subject: Re: Bombardier v. Mitsubishi et al

Jacob,
Sorry I missed your call. I’m tied up with other meetings currently and am not sure
when I will be available. Also, a written response will allow for more accurate
communication with our client about your positions, and will also keep John in the loop
as well. Thanks for your understanding.

Brian

Sent from my iPhone

On Apr 2, 2019, at 11:09 AM, Jacob Freeman <jfreeman@sbwllp.com> wrote:

          Brian,

          I tried calling you in response to your email. Please give me a call at the
          number below so we can discuss. Thanks.


          JACOB P. FREEMAN | SAVITT BRUCE & WILLEY LLP | 206/749-0500

          Privileged and Confidential: Please be advised that this message may
          contain information that is private and legally privileged. If you are not
          the person for whom this message is intended, please delete it and notify
          me immediately of the error. Please do not copy or send this message to
          anyone else. Thank you for your cooperation.


          From: Brian McMahon <brian.mcmahon@cojk.com>
          Sent: Tuesday, April 2, 2019 10:37 AM
          To: Jacob Freeman <jfreeman@sbwllp.com>
          Cc: John Denkenberger <john.denkenberger@cojk.com>; BMBD-6-3764
          <BMBD-6-3764@cojk.com>
          Subject: Bombardier v. Mitsubishi et al

                                               7
Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 40 of 41

     Jacob,

     Following up on our call yesterday, John has spoken with our client
     about your request for an additional 60 days to answer or otherwise
     respond to the complaint. Given the unusual posture of the case and
     that time is of the essence from our perspective, Bombardier would
     appreciate additional information before making a final decision on your
     request. Specifically, they would like to know the following:

          1. When are you planning to file your notice of appearance? Our
             client is confused that you're asking for accommodations before
             you're even formally part of the case.
          2. Are you still considering contesting the applicability of the
             protective order to you and your clients? If so, we should
             immediately begin discussions to account for any particular
             concerns you might have. If not, will you affirmatively
             represent to the Court that you and your clients will abide by
             the terms of the order? I've attached a copy of it for your
             convenience and review.
          3. Will you agree that service was proper, or are you still
             investigating the issue? We know of no authority that supports
             the contention that service through the Central Authority is
             insufficient. If you have authority to the contrary, please
             provide that at your earliest convenience.

     Once we have your positions on these issues, we will contact our client
     immediately and get back to you as soon as possible.

     Thanks,
     Brian

     Brian F. McMahon
     Member
     Christensen O'Connor Johnson Kindness PLLC
     1201 Third Avenue, Suite 3600
     Seattle, Washington 98101
     Direct Dial: 206.695.1655

     www.cojk.com
     PRIVILEGED and CONFIDENTIAL. If you received this e-mail in error, please advise the sender and
     permanently delete the message, including all attachments, without copying or disclosing the contents.
     Thank you.




                                                        8
           Case 2:18-cv-01543-JLR Document 162 Filed 05/13/19 Page 41 of 41



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on May 13, 2019 I electronically filed the

 3   foregoing document with the Clerk of Court using the CM/ECF system which will send

 4   notification of such filing to all counsel of record.

 5          I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7          Dated this 13th day of May, 2019 at Seattle, Washington.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                        1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
